BARFIELD, Judge.
The trial court departed from the sentencing guidelines for the following stated reason:
[T]he court has gone outside the sentencing guidelines because this man was previously placed on probation. That in itself the court considers to be aggravating circumstances sufficient not to be bound by sentencing guidelines.
We affirm the departure from the guidelines. Carter v. State, 452 So.2d 953 (Fla. 5th DCA 1984); Gordon v. State, 454 So.2d 657 (Fla. 5th DCA 1984).
JOANOS and WIGGINTON, JJ„ concur.